MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                 Mar 13 2020, 10:45 am

court except for the purpose of establishing                                     CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mark F. James                                            Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Courtney Staton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

M.R., A Child Alleged to Be a                            March 13, 2020
Delinquent,                                              Court of Appeals Case No.
Appellant-Defendant,                                     19A-JV-2502
                                                         Appeal from the St. Joseph Probate
        v.                                               Court
                                                         The Honorable Jason Cichowicz,
State of Indiana,                                        Judge
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         71J01-1609-JD-272
                                                         71J01-1712-JD-456



Tavitas, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JV-2502 | March 13, 2020                     Page 1 of 8
                                                  Case Summary
[1]   M.R. appeals the juvenile court’s modification of its dispositional order

      ordering M.R. to be committed to the Department of Correction (“DOC”). We

      affirm.


                                                           Issue
[2]   The sole issue on appeal is whether the juvenile court abused its discretion

      when it committed M.R. to the DOC.


                                                          Facts
[3]   M.R. was born in December 2005. On September 26, 2016, when M.R. was

      eleven years old, the State filed a petition alleging that M.R. committed an

      offense, in St. Joseph County, that would constitute disorderly conduct, a Class

      B misdemeanor, if committed by an adult. M.R. admitted the allegation on

      March 29, 2017. Pursuant to an admission agreement with the State, the

      juvenile court placed M.R. on probation. In exchange for M.R.’s admission,

      the State agreed to dismiss four juvenile delinquency referrals against M.R. 1

      The admission agreement provided, in part, that M.R. should obey the law.


[4]   On May 23, 2017, the probation department filed its first modification report

      after M.R. committed multiple violations 2 at the Marshall Intermediate School




      1
          The dismissed causes were M.R’s thirteenth, fifteenth, sixteenth, and seventeenth delinquency referrals.
      2
          M.R. committed these violations between March 31 and May 17 of 2017.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2502 | March 13, 2020                       Page 2 of 8
      including: (1) threatening to shoot or batter classmates and staff; (2) striking a

      teacher; (3) initiating fights and fighting; (4) disrupting classrooms; and (5)

      prompting a teacher to remove other students from the classroom for their

      safety. M.R. admitted the allegations on June 13, 2017; and the juvenile court

      ordered M.R. to continue on probation, complete Cross System Care

      Coordination 3 through the Department of Child Services (“DCS”), and serve up

      to sixty days of house arrest through Trust House Arrest. 4


[5]   On October 18, 2017, the probation department filed its second modification

      report alleging that M.R. committed further school violations including: (1)

      harassing a classmate; (2) telling his teacher: “You are a b****. Go kill

      yourself”; (3) engaging in tumultuous, disruptive, and inappropriate behavior;

      (4) battering a teacher; and (5) vandalizing property. Appellant’s App. Vol. II

      p. 23. On November 7, 2017, the juvenile court placed M.R. on home

      detention in “[the j]uvenile [c]ommunity [c]orrections [p]rogram[.]” Id. at 28.


[6]   The probation department filed its third modification report on November 13,

      2017, after M.R. violated curfew, flashed a gang sign, and threatened to kill a

      student. The next day, the juvenile court conducted an emergency modification

      hearing, and M.R. admitted the foregoing allegations. The juvenile court



      3
       Cross System Care Coordination is a home-based program that “provide[s] a single comprehensive system
      of care that allows children and families in the child welfare and/or juvenile probation system(s) with
      complex needs to receive culturally competent, coordinated, and uninterrupted care.”
      https://www.in.gov/dcs/files/Cross%20System%20Care%20Coordination.pdf (last visited Feb. 27, 2020).
      4
       Trust House Arrest is a home detention program that is employed by St. Joseph County community
      corrections wherein juvenile offenders retain more freedom and are not GPS-monitored.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2502 | March 13, 2020                Page 3 of 8
      committed M.R. to the St. Joseph County Juvenile Justice Center for ten days,

      suspended, and imposed GPS-monitored home detention.


[7]   On December 15, 2017, M.R. was arrested for committing offenses that would

      constitute intimidation, a Level 6 felony, and disorderly conduct, a Class B

      misdemeanor, if committed by an adult. On January 16, 2018, regarding his

      recent arrest, M.R. admitted that he threatened to “air out [his] school bus”; 5

      and that he told the arresting officer that he would “blow her brains out [and]

      slit her throat[.]” Id. at 55. The juvenile court placed M.R. on strict and

      indefinite probation and committed M.R. to the Transitions Academy. 6


[8]   On May 21, 2018, the probation department filed its fourth modification report

      after M.R. was written up nearly seventy times at the Transitions Academy.

      The juvenile court conducted an emergency modification hearing on May 22,

      2018, and ordered M.R. to continue with probation and counseling.


[9]   On June 12, 2018, the juvenile court ordered M.R. to be placed in the Lakeside

      Academy in Michigan. Upon his successful completion of the placement on or

      about August 15, 2019, Benchmark Family Services placed M.R. in foster care.

      Approximately four days later, M.R. was removed from the foster placement

      because M.R. refused to remove a gang sign from his person, rejected his court-




      5
          “Air[ing] out” is a slang reference to shooting a firearm in an occupied space.
      6
       Transitions Academy is a structured twenty-four-hour behavioral health residential program for
      adolescents.

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-2502 | March 13, 2020                    Page 4 of 8
       ordered medication, attempted to leave the foster home without permission,

       and grabbed the foster parent’s arm. The probation department filed its fifth

       modification report on August 22, 2018, after “[M.R.] was deemed a

       [p]lacement [f]ailure at [f]oster [c]are.” Tr. Vol. II p. 20.


[10]   On October 1, 2018, the juvenile court conducted yet another modification

       hearing. 7 Dayna Carire of the St. Joseph County probation department

       recommended placement in the DOC. The State argued: “[ ] there [ ] were

       forty [ ] incident reports[,]” including “gang [ ] references and threats”; M.R.

       failed in less-restrictive placements; and the State was “not aware of another

       alternative.” Id. at 19. At the close of the evidence, the juvenile court stated:


                  . . . [T]he circumstances that placed [M.R.] in various places . . .
                  may or may not have been his fault.[ 8] But . . . [M.R.’s] not
                  having a place to go to [ ] is really not an issue. [ ] [T]here could
                  be a fantastic place that was ready and willing to take him right
                  now, and that would not solve the problem [which is that] I’m
                  looking at a young man, who[se] behavior . . . has been
                  atrocious. And that is [ ] a young man who is only thirteen (13)
                  years old, and we are on case 14 and case 21. And twenty of
                  those twenty-one [ ] are delinquency cases. This has to end. Any
                  less restrictive Placement is inconsistent with this community’s
                  safety.




       7
           At the time of the October 2018 modification hearing, M.R. was nearly thirteen years old.
       8
        The record reveals that M.R. was removed from his mother’s home because M.R.’s mother could not
       provide the structure that M.R. required.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2502 | March 13, 2020                  Page 5 of 8
       Id. at 26. The juvenile court committed M.R. to the DOC. See Appellant’s

       App. Vol. II pp. 105-06. M.R. now appeals.


                                                   Analysis
[11]   M.R. argues that the juvenile court abused its discretion in remanding him to

       the DOC because “[l]ess restrictive alternatives were available[.]” Appellant’s

       Br. p. 7. A juvenile court is accorded “wide latitude” and “great flexibility” in

       its dealings with juveniles. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008).

       “[T]he choice of a specific disposition of a juvenile adjudicated a delinquent

       child is a matter within the sound discretion of the juvenile court and will only

       be reversed if there has been an abuse of that discretion.” Id. The juvenile

       court’s discretion in determining a disposition is subject to the statutory

       considerations of the welfare of the child, the safety of the community, and the

       policy of favoring the least-harsh disposition. Id. An abuse of discretion occurs

       when the juvenile court’s action is “clearly erroneous” and against the logic and

       effect of the facts and circumstances before it. Id.


[12]   The goal of the juvenile process is rehabilitation, not punishment. R.H. v. State,

       937 N.E.2d 386, 388 (Ind. Ct. App. 2010). “Accordingly, juvenile courts have

       a variety of placement options for juveniles with delinquency problems, none of

       which are considered sentences.” Id. Indiana Code Section 31-37-18-6(1)(A)

       provides that: “[i]f consistent with the safety of the community and the best

       interest of the child, the juvenile court shall enter a dispositional decree that is

       in the least restrictive (most family like) and most appropriate setting available.”


       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2502 | March 13, 2020   Page 6 of 8
       “[T]he statute contains language that reveals that a more restrictive placement

       might be appropriate under certain circumstances.” J.S., 881 N.E.2d at 29.

       The law requires only that the disposition selected be the least restrictive

       disposition that is “consistent with the safety of the community and the best

       interest of the child.” D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct. App. 2005).


[13]   M.R. analogizes the instant facts to those in D.P. v. State, 783 N.E.2d 767 (Ind.

       Ct. App. 2003). In D.P., we reversed the juvenile court’s “overly harsh”

       commitment of D.P. to the DOC because: (1) D.P. had “one prior contact with

       the juvenile justice system”; (2) D.P. suffered from “diminished cognitive

       capacity and impulsive behavior”; (3) D.P. “did not show an unresponsiveness

       to ‘less-restrictive alternatives’”; and (4) D.P.’s conduct “d[id] not rise to the

       level of repetitive and serious misconduct[.]” D.P., 783 N.E.2d at 771.


[14]   Here, M.R.’s juvenile criminal record, unlike D.P.’s, is “atrocious” and

       warrants a more restrictive placement. See Tr. Vol. II p. 26; see J.S., 881 N.E.2d

       at 29. Attempts by the juvenile court, probation officials, and DCS to place

       M.R. in less-restrictive placements failed to rehabilitate M.R., who continued to

       engage in violent and/or criminal activity and to flout the rules of his school,

       probation, community corrections, and foster care placements. The juvenile

       court did not abuse its discretion when it committed M.R. to the DOC—a

       determination that is “consistent with the safety of the community and the best




       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2502 | March 13, 2020   Page 7 of 8
       interest of the child.” 9 See D.S., 829 N.E.2d at 1085; see D.E. v. State, 962
N.E.2d 94, 97 (Ind. Ct. App. 2011) (finding no abuse of discretion from

       juvenile’s commitment to the DOC when juvenile was on probation at time of

       delinquent acts; violated probation once before; and was suspended or expelled

       from schools).


                                                    Conclusion
[15]   The juvenile court did not abuse its discretion in committing M.R. to the DOC.

       We affirm.


[16]   Affirmed.


       Najam, J., and Vaidik, J., concur.




       9
         The probation department’s modification reports assess M.R. as follows: “[M.R.] displays behavior that
       threatens the safety of others at school”; “[M.R.] does not display pro-social skills nor does he have the
       cognitive abilities . . . to de-escalate his dangerous behavior”; “[p]robation feels the court’s intervention is
       necessary to ensure [M.R.]’s safety”; “[M.R.]’s actions pose a danger to himself and others”; and “[M.R.] has
       unfortunately demonstrated a complete lack of treatment amenability, given the services he has been
       offered.” Appellant’s App. Vol. II pp. 36, 45, 99.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-2502 | March 13, 2020                      Page 8 of 8